Citation Nr: 0003621	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of bilateral corneal abrasions, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In October 1996, the veteran submitted a statement which 
included a claim for  "an increase of my service connected 
left hip condition."  Subsequently, the RO denied service 
connection for left hip disability.  The veteran then claimed 
that he was seeking service connection for right hip 
disability rather than left hip disability.  The Board finds 
that there is a claim for service connection for right hip 
disability which has not been adjudicated.  This claim is 
referred to the RO for appropriate action.


REMAND

During an April 1997 VA examination, the veteran was 
diagnosed as having age-related macular degeneration and 
"[o]ptic atrophy right eye presumably secondary to eye 
injury in 1943."  In April 1997, the RO granted an increased 
rating of 10 percent for residuals of corneal abrasions, 
based on a decrease in the veteran's visual acuity.    

Subsequent medical evidence shows the veteran's visual acuity 
has decreased further still.  In February 1999, a VA examiner 
stated that the veteran's visual loss in the right eye 
"obviously is related to a remote traumatic incident in 1943 
whereby he suffered irreversible visual loss from an 
unexplained trauma."  In June 1999, after reviewing the 
claims file for the first time, the examiner changed his mind 
and decided the veteran's loss of visual acuity was related 
to a sub-macular hemorrhage not related to the veteran's 
inservice injury.  The RO denied the claim for increased 
rating based on further decrease in visual acuity on the 
ground that the veteran's loss of visual acuity was not 
related the inservice injury.

Not of record is an adequate medical opinion regarding the 
central issue in this case, the nature and extent of current 
residuals of the veteran's service-connected bilateral 
corneal abrasions.  For example, it occurs to the Board, and 
private medical records seem to suggest, that the veteran may 
have current scarring of the eyes related to the inservice 
injury.  The Board does not have the medical expertise to 
determine the nature and severity of any current residuals of 
the veteran's service-connected bilateral corneal abrasions.  
A medical opinion on this issue is essential for adjudication 
of the veteran's claim.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for eye-
related disability since October 1996.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder.

2.  Then, the RO should arrange for a VA 
eye examination of the veteran by a 
qualified opthalmologist to conduct such 
an examination to determine the extent of 
any and all residuals of the veteran's 
service-connected bilateral corneal 
abrasions.

The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  The examiner must review 
the claims file, to include documentation 
of the inservice injury, so that he may 
make a determination as to what aspects 
of the veteran's eye pathology are 
related to the veteran's inservice eye 
injuries.  

The nature and extent of any disability 
that is a residual of or aggravated by 
the veteran's service-connected bilateral 
corneal abrasions should be discussed in 
detail.

The examiner should discuss the extent to 
which any impairment of visual acuity or 
field loss, pain, rest-requirements, or 
episodic incapacity is due to residuals 
of the veteran's service-connected 
bilateral corneal abrasions.  The 
examiner should state explicitly whether 
there is any active pathology which is 
due to the veteran's service-connected 
bilateral corneal abrasions.

All indicated tests and studies should be 
performed.  The examiner should provide 
an opinion on the impact of the veteran's 
service-connected bilateral corneal 
abrasions on his ability to work or 
perform routine tasks.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2.

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of an increased 
rating for residuals of bilateral corneal 
abrasions. 

If the benefit sought on appeal is denied, then the appellant 
and his representative should be provided a supplemental 
statement of the case which reflects RO consideration of all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




